Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 10/21/2021 have been entered. Claims 1-2 and 4-10 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recited that “a concentration of the photoinitiator is within the range of 10% wt/wt of the monomeric material to 30% wt/wt of the monomeric material to facilitate both alignment and polymerization being performed on the composite photoalignment laver through a single-step exposure”. However, nowhere in the present specification and claims as originally filed expressly or inherently discloses that the concentration of photoinitiator  in the specific range of 10 to 30% by weight with respect to monomeric material to facilitate both alignment and polymerization being performed on the composite photoalignment laver through a single-step exposure. It is well-known in the art the concentration of the photoinitiator in a monomer composition affect the polymerization rate but has nothing to do with alignment of an azo dye, thus the concentration range as claimed would not facilitate both alignment and polymerization being performed on the composite photoalignment laver through a single-step exposure. As indicated by the application in the remarks filed on 10/21/2021, the “matching absorption bands” of photoinitiator and an azo dye material with overlapping absorption wavelengths activate both the photoinitiator and the alignment of azo dye through a single-step exposure with ultraviolet light. 
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-10 are rejected as being vague and indefinite when it recites "both alignment and polymerization being performed on the composite photoalignment layer through a single-step exposure”, because the energy source for the exposure is not clear, it could be any energy sources including heat, magnetic field, electromagnetic radiation. For the purpose of this office action, it is taken that the exposure is performed under ultraviolent light. Claims 2 and 4-10 are also rejected for depending from claim 1 and inclusion of indefinite features. 
Claim 10 is rejected as being vague and indefinite when it recites "Wherein the photoinitiator and the azo dye material have matching absorption bands”, because it is not clear what absorption band of the photoinitiator and absorption band of azo dye are matching absorption bands, and neither claim nor specification as originally filed clearly define “matching absorption bands’. In the absence of a clear definition of “matching absorption bands’, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (US 2015/0029453, of record, ‘453 hereafter).
Regarding claims 1-2, 4-6 and 8-9, ‘453 discloses a photoalignment layer  for aligning liquid crystal molecules formed from a composition comprising a monomeric material being liquid crystal reactive mesogen RM 257([0068]), satisfying limitations of present claim 8; a photoinitiator ([0068]), an azo dye SD1 satisfying limitations of . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (US 2015/0029453, of record, ‘453 hereafter) in view of Yip et al (US 2002/0098295, of record, ‘295 hereafter).
Regarding claim 7, ‘453 teaches all the limitations of claim 1, ‘453 discloses the composition comprising a photoinitiator Irgacure 651 ([0068]) but does not disclose the photoinitiator is 1-hydroxycyclohexyl phenyl ketone (Irgacure 184), however, it is well known in the art that the photoinitiator Irgacure 651 and Irgacure 184 are equivalent and interchangeable when they are used to initiate an acrylate-base composition as evidenced by ‘295 ([0043]). Therefore, it would have been obvious to one of ordinary skill in the art to substitute Irgacure 651 with Irgacure 184, thereby arriving at the presently claimed invention. Case law holds that the mere substitution of an equivalent is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable. See MPEP 2144.06".

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth in this Office action; and to include all of the limitations of the base claim and any intervening claims. The reason for the allowance is that the prior art of record does not disclose, teach or fairly suggest a composition as recited in the present claim 1 wherein the photoinitiator and the azo dye material have sufficiently overlapping wavelengths to render both alignment and polymerization being performed on the composite photoalignment laver through a single-step exposure.
Response to Arguments
Applicant's arguments filed on 10/21/2021 have been fully considered but they are not persuasive.
Regarding 112 rejection of claim 10, applicant argues that the “matching absorption band” is overlapping absorption wavelength of photoinitiator and azo dye. However, it is still not clear how close the absorption peaks of these overlapping wavelengths of the two components satisfying “matching absorption band”. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Applicant also argues that cited reference fails to teach or suggest that the concentration range of photoinitiator as presently claimed to facilitate alignment and polymerization being performed on the composite photoalignment layer through a single-step exposure; however, as discussed in the rejection above, the concentration of a photoinitiator in a photo-curable composition, the concentration of photoinitiator is a result effective variable in terms of curing speed of the composition; thus one of ordinary skill in the art would have adjusted the concentration as needed in order to render desired curing speed. Applicant also argues that presently claimed excessive amount of photoinitiator provides advantage to facilitate a single step exposure to make the photoalignment layer; however, no experimental data has been presented to support this assertion. The applicant is invited to provide an objective comparison data in and out of the presently claimed range to show the criticality of the specific concentration range as claimed to the presently claimed invention. 
For the reasons set forth above and of record, the claims stand properly rejected.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RUIYUN ZHANG/Primary Examiner, Art Unit 1782